Case 2:18--cr 00835- DSF Document 2 Filed 12/04/18 Page 1 of 2 Page |D #: 3

 

UN|TED STATES DlSTRlCT COURT
CENTRAL DlSTRICT OF CAL|FORN|A

CASE SUMMARY

 

 

CaseNurnber (-I la l l

U.S.A. v. Ernest Armando ANDU_|O
indictment |:] information

_ 0 0 83 5',©3‘/ DefendantNumber 1

Year of Birth 1953

investigative agency (FBI, DEA, etc.) ATF

NOTE: All items MUST be completed. if you do not know the answer or a question is not applicable to your case, enter "N/A.“

OFFENSE/VENUE

a. Offense charged as a:

|:] Ciass A i\/iisdemeanor |:] i\/iinor Offense |:| Petty Offense
|___] Ciass B Misdemeanor |___| C|assC Misdemeanor Fe|ony
b. Date of Offense November 2, 2018

c. County in which first offense occurred

Los Angeles County

d. The crimes charged are alleged to have been committed in
(CHECK ALL THAT APPLY):

Los Angeies
|:| Orange

|:l Riverside

|:| San Bernardino

|:| Ventura

|:| Santa Barbara
[:| San Luis Obispo
l:] Other

Citation of Offense 26 U.S.C. §§ 5861 (d) and 5861 (i)

 

e. Division in which the MAJOR|TY of events, acts, or omissions
giving rise to the crime or crimes charged occurred:

Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)
ij Eastern (Riverside and San Bernardino) ij Southern (Orange)

RELATED CASE

Has an indictment or information involving this defendant and
the same transaction or series of transactions been previously
filed and dismissed before triai?

No [:| Yes

if “Yes," Case Number:

 

Pursuant to General Order16-05, criminal cases may be related
if a previously filed indictment or information and the present
case:
a. arise out of the same conspiracy, common scheme,
transaction, series of transactions or events; or

b. involve one or more defendants in common, and Would
entail substantial duplication of labor in pretriai, trial or
sentencing proceedings if heard by differentjudges.

Related case(s), if any (MUST MATCH NOTlCE OF RELATED
CASE):

 

 

("R-7-7 {17/17i

('A§l'-` §lll\/lMARY

PREVIOUSLY FlLED COMPLA|NT/CVB ClTATlON
A compiaint/CVB citation was previously filed on: n/a f

/ ¢-~

Case Number:

 

Assigned Judge: _ ,/ '- ,' -¢ ~r »'
Charging: t ~: 7 ,-.
The compiaint/CVB citation: b
:| is still pending
I:] was dismissed on:
PREvlous couNsEL
Was defendant previously represented?
iF YES, provide Name:
Phone Number:

COMPLEX CASE
Are there 8 or more defendants in the lndictment/|nformation?

[:| Yes* No

Wii| more'than 12 days be required to present government's
evidence in the case-in-chief?

|:i Yes* No

*AN OR|GlNAL AND 1 COPY (UNLESS ELECTRON|CALLY FlLED)
OF THE NOTlCE OF COMP`LEX CASE MUST BE Fll_ED ATTHE
Tli\/iE THE lNDlC`l'MENT lS FlLED lF EITHER “YES" BOX lS
CHECKED.

SUPERSED|NG lNDlCTMENT/lNFORMATlUN
lS THlS A NEW DEFENDANT? |:l YeS No
superseding charge (i.e., 1st, 2nd).

.' No |:i Yes

 

 

This is the
The superseding case was previously filed on:

 

Case Number

 

The superseded case:
]:| is still pending before Judge/Niagistratejudge

 

I:] was previously dismissed on

 

Are there 8 or more defendants in the superseding case?

i:| Yes* [:| No
Wiii more than 12 days be required to present government's
evidence in the case-in-chief?

|:| Yes* i:| No
Was a Notice of Compiex Case filed on the indictment or
information?
|:| No

i:| Yes
*AN ORlGlNAL AND l COPY OF THE NOTlCE OF COMPLEX CASE
MUST BE FlLED AT THE TIME THE SUPERSEDING lNDlCTl\/\ENT IS
FlLED lF ElTHER “YES" BOX lS CHECKED.

 

P;mn 1 nf') !

Case 2:18-Cr-00835-DSF Document 2 Filed 12/04/18 Page 2 of 2 Page |D #:4

UN|TED STATES DlSTRlCT COURT
CENTRAL DlSTRlCT OF CAL|FORNIA

CASE SUMlVlARY

iNTERPRETER
is an interpreter required? l:] YES NO
lF YES, list language and/or dia|ect:

 

OTHER

i\/iale l:] Femaie
U.S.Citizen |:] Alien

Aiias Name(s)

 

 

This defendant is charged in:
All counts
l:| Only counts:

 

|:l This defendant is designated as "High Risl<" per
18 USC § 3146(a)(2) by the U.S. Attorney.

[:l This defendant is designated as "Special Case" per
18 USC § 3166(b)(7).

is defendantajuvenile? [:] Yes No
iF YES, should matter be sealed? l:l YeS NO

The area(s) of substantive law that will be involved in this case
inciude(s):

 

 

CUSTODY STATUS

Defendant is not in custody:
a. Date and time of arrest on complaint:

b. Posted bond at complaint level on:
in the amount of$

c. PSA supervision? l:] Yes l:l No
d. is on bail or release from another district

 

 

Defendant is in custody:
a. Place of incarceration: l:l State [j Federal

b. Name of institution:
c. if Federal, U.S. Marsha|s Service Registration Number:

 

 

d_ |:l Soiely on this charge. Date and time of arrest:

 

e. On another conviction: |:] YES {:| NO

lF YES: [:l State l:] Federal [:l Writ of issue
f. Awaiting trial on other charges: |:| Yes l:] No

iF YES= [:| state |:| Federal AND

Name of Court:

 

Date transferred to federal custody:

 

l:l iinanciai institution fraud l:l public COriuPiiOn This person/proceeding is transferred from another district
[:| government fraud ij tax offenses pursuant to F-R-CF~P- ____20 __2i _____40
|:l environmental issues |:| mail/wire fraud
|:l narcotics offenses [:i immigration offenses
violent crimes/firearms l:] corporate fraud
l:l Other
t EXCLUDABLE TllVlE

Determinations as to excludable time prior to filing indictment/information EXPLAIN:

 

 

 

 

 

Date 12/04/2018

Signature of Assistant U.S. Attorney
Catherine S. Ahn

Print Name

 

{`Q..7'} l1')l17'l

{`A(F (l lhllMADV D:xrua ') nf')

 

